
	

113 HR 1935 IH: For the relief of John Castellano.
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1935
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of John Castellano.
	
	
		1.Granting posthumous
			 citizenship to John Castellano
			(a)Authority of
			 secretary of homeland securityNotwithstanding the Immigration
			 and Nationality Act or any other provision of law, the Secretary of Homeland
			 Security shall grant, in accordance with this Act, posthumous citizenship at
			 the time of death to John Castellano, who died July 7, 1937, if the Secretary
			 approves an application for posthumous citizenship under subsection (b).
			(b)Request for
			 posthumous citizenshipA request for the granting of posthumous
			 citizenship to the individual referred to in subsection (a) may be filed on
			 behalf of the individual only by the next-of-kin (as determined by the
			 Secretary of Homeland Security) or another representative (as determined by the
			 Secretary). The Secretary shall approve such a request respecting the
			 individual referred to in subsection (a) if the request is filed not later than
			 2 years after the date of the enactment of this Act and the Secretary finds
			 that the individual satisfied the requirements of subsection (c).
			(c)Criteria for
			 granting of posthumous citizenshipThe requirements referred to
			 in subsection (b) are that the individual referred to in subsection (a) is a
			 person who, while an alien or a noncitizen national of the United States served
			 honorably in an active-duty status in the military, air, or naval forces of the
			 United States during any period described in the first sentence of section
			 329(a) of the Immigration and Nationality Act (8 U.S.C. 1440(a)), and satisfied
			 the requirements of clause (1) or (2) of the first sentence of section 329(a).
			 The executive department under which the person so served shall determine
			 whether the individual satisfied the requirements of paragraphs (1) and
			 (2).
			(d)Documentation of
			 posthumous citizenshipIf the Secretary of Homeland Security
			 approves such a request to grant the individual referred to in subsection (a)
			 posthumous citizenship, the Secretary shall send to the person who filed the
			 request a suitable document which states that the United States considers the
			 person to have been a citizen of the United States at the time of the
			 individual’s death.
			(e)No benefits to
			 survivorsNothing in this Act shall be construed as providing for
			 any benefits under this Act for any spouse, son, daughter, or other relative of
			 a person granted posthumous citizenship under this section.
			
